Lovelace, Judge,
delivered the opinion of the court.
This is an action on a promissory note, executed by J. B. Harrison, J. T. Hooker, and Tom. Craig, on the 20th day of February, 1860, for six hundred dollars, payable one day after date to Thomas Stafford. The petition is an ordinary declaration on a promissory note, and sets out that Thomas Stafford had departed this life, and the plaintiff had taken out letters of administration on his estate; and also alleges the death of Harrison, and that the defendant Martha L. Harrison was the executrix of his last will; also the death of Tom. Craig, and that Mary Craig was his executrix. The defendants Hooker and Craig make default, and Martha L. Harrison answers.
The answer denies nothing in the petition, but states that the defendant is the executrix of the last will of John B. Harrison, deceased, and that letters were granted her as such executrix on the-day of August, 1860, and that she gave the notice of the granting of said letters within thirty days *99of the granting of the same, and defendant denies that the plaintiff is entitled to judgment on said note mentioned in his petition, or any part thereof, because more than three years had elapsed since the granting of letters and notice aforesaid when this suit was brought against this defendant. A trial was had upon the issues joined and a verdict for the defendant.
On the trial, the plaintiff read his note in evidence and rested his case ; the defendant then proved that her letters testamentary were dated on the 15th day of August, 1860, and that she made publication of her administration on the first day of September, 1860. The plaintiff proved, in rebuttal, that the civil law was suspended in Laclede county from the first of August, 1861, until the first of April, 1862, a period of eight months. The record shows that his suit was commenced on the 8th day of March, 1864.
The only question in this case is whether this demand was barred by the statute. The statute provides (§ 1, p. 151, R. C. 1855) that all demands against the estate of deceased persons shall be divided into classes as specified in that section, and requires the demands to be presented to the county court for allowance and classification; and § 2 provides that “ all demands not thus exhibited within three years shall be forever barred, saving to infants, persons of unsound mind or imprisoned, and married women, three years after the removal of their disabilities”; and § 5 provides that “ any person may exhibit his demand against such estate by serving upon the executor or administrator a notice, in writing, stating the amount and nature of his claim, with a copy of the instrument of writing or account upon which the claim is founded, and such claim shall be considered as legally exhibited from the time of serving such notice.” These are the provisions of the statutes for enabling claimants to present their claims against estates for allowance and payment.
In the present case, the note became due in February, 1860 ; ■ letters were granted upon Harrison’s estate on the 13th of the following August, and no efforts were made to *100present the note for allowance and payment (as we are informed) until the 8th of March, 1864, more than four years after the note fell due, and three years and a half after the grant of letters; and the only excuse attempted to be set up for this is, that the civil law was suspended in Laclede county for a period of eight months — from August, 1861, to April, ■1862 — on account of the civil war. The general rule is, that when the statute begins to run it will continue to run ; and a party wishing to make an exception to the rule, must show affirmatively such facts as will take his case out of the rule.
Here it is said that the civil law was suspended, and it is contended that the time it was suspended ought to be deducted from the time it had to run. But it does not appear that it was suspended for nearly a year after the statute had commenced running ; nor does it appear that the plaintiff’s remedy was ever suspended, for he might still have served a notice on the executrix, and that would have had the effect to save the bar. It has been held (Hall v. Wyburn, 2 Salk. 420), that though the courts of justices should be closed so that no original writ could be filed, yet the statute would bar the action; because the statute is general and must work upon all cases which are not exempted by the exceptions, and the plaintiff here has not shown himself to be among those excepted in the statute. He does complain that the defendant’s answer does not set up a good bar to plaintiff’s cause of action, and Finney, Adm’r, v. State to use of Estes, (9 Mo. 288,) is relied on in support of that position. That case was an action upon a guardian’s bond ; the suit was brought against Finney, as administrator of McCalister, upon a bond exeexited by one -Joseph Edmond-son as guardian of Edward T. Estes, and McCalister and others as securities. In that case, the plea alleged “ that the suit was .not brought within the three years after granting of letters of administration,” and the court held that it was bad ; but said — “.We have heretofore intimated that so .Literal a construction of the statute would not conform to .the general principle of justice, and that cases like the pres*101ent one are not within the rule.” In that case, the breaches assigned in the petition took place more than three years after the granting of letters, and, as a matter of course, the action could not be commenced within three years from the date of the letters. That case was an exception to the rule, and the court so stated, because the declaration showed that the cause of action accrued long after the granting of letters ; but in the case at bar the petition shows that the cause of action accrued nearly six months before the date of the letters, and no excuse is given for not commencing the suit, or at least presenting the claim to the executrix.
The statute contemplates that estates will be fully administered in three years, and in order to do this it is necessary that claims should be allowed and paid before that time; and if claims are held up, the claimant ought to show that he comes within the exceptions mentioned in the statute, otherwise his claim will be barred.
Judgment affirmed;
the other judges concurring.